NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1




               United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                                 Argued May 17, 2018
                                 Decided May 30, 2018

                                        Before

                    WILLIAM J. BAUER, Circuit Judge

                    FRANK H. EASTERBROOK, Circuit Judge

                    DANIEL A. MANION, Circuit Judge

No. 17-2176

UNITED STATES OF AMERICA,                      Appeal from the United States District
     Plaintiff-Appellee,                       Court for the Northern District of
                                               Illinois, Western Division.
      v.
                                               No. 3:15-cr-50016-1
ZACHARY RODRIGUEZ,
    Defendant-Appellant.                       Philip G. Reinhard,
                                               Judge.

                                         ORDER
       Zachary Rodriguez solicited explicit photographs from several teenage girls via
Snapchat. He pleaded guilty to one count of production of child pornography in
violation of 18 U.S.C. § 2251(a). The district court applied several enhancements at
sentencing, including for the four additional victims not charged in the indictment,
resulting in a Guidelines range of 210–262 months, with a statutory minimum of 15
years. The court sentenced him to 210 months’ imprisonment.

       Rodriguez now argues that his low-end sentence is so excessive that it violates
the Eighth Amendment. Yet he failed to discuss or even cite the Supreme Court’s Eighth
Amendment sentencing cases in his brief or at oral argument; he relied instead on a
No. 17-2176                                                                         Page 2

mishmash of policy arguments. Perhaps that was for good reason. In affirming a 182-
month sentence for possession and receipt of child pornography, we recently observed
“that the Supreme Court had rejected Eighth Amendment challenges to much longer
sentences for lesser crimes.” United States v. Niggemann, 881 F.3d 976, 981–82 (7th Cir.
2018). Indeed, the Court once upheld a sentence of 25 years to life imprisonment for the
theft of three golf clubs. Ewing v. California, 538 U.S. 11, 28–31 (2003). Against this
background, anyone challenging a sentence on Eighth Amendment grounds faces a
steep uphill climb.

        In short, “Eighth Amendment challenges to sentences that are both prescribed by
the guidelines, and within the statutory maximums established by Congress, are looked
on with disfavor.” United States v. Syms, 846 F.3d 230, 236 (7th Cir. 2017) (quoting United
States v. Saunders, 973 F.2d 1354, 1365 (7th Cir. 1992)). We also owe considerable
deference to Congress’s judgment regarding statutory minimum sentences. United
States v. Jones, 950 F.2d 1309, 1317 (7th Cir. 1991). Rodriguez’s sentence was at the low
end of the Guidelines range and just two and a half years above the statutory minimum.
It does not violate the Eighth Amendment.

       The judgment of the district court is AFFIRMED.